     Case 2:20-cv-06087-FMO-RAO Document 16 Filed 08/25/20 Page 1 of 1 Page ID #:40




1     Elliot Gale (Bar #263326)
      egale@gajplaw.com
2     Joe Angelo (Bar #268542)
      jangelo@gajplaw.com
3     Gale, Angelo, Johnson, & Pruett, P.C.
      1430 Blue Oaks Blvd., Ste. 250
4     Roseville, CA 95747
      916-290-7778 ph
5     916-721-2767 fax
6     Attorneys for Plaintiff
      Neriza Lopez
7
                      IN THE UNITED STATES DISTRICT COURT
8
           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
9

10
      Neriza Lopez                                Case No.: 2:20-cv-06087-FMO-RAO
11                                                NOTICE OF SETTLEMENT WITH
                          Plaintiff               DEFENDANT ADVANCE AMERICA,
12                                                CASH ADVANCE CENTERS OF
                                                  CALIFORNIA, LLC
13          v.
14
      Advance America, Cash Advance
15
      Centers of California, LLC
16                           Defendants.
17    TO THE COURT, CLERK OF COURT, AND ALL PARTIES:
18          PLEASE TAKE NOTICE THAT plaintiff Neriza Lopez and defendant
19    Advance America, Cash Advance Centers of California, LLC, have reached a
20    settlement in principle of the above captioned case and are in the process of
21
      documenting said settlement. Plaintiff anticipates filing 1) a stipulation to set aside
22
      the Clerk’s entry of default (Dk. No. 14), and 2) a stipulation to dismiss Defendant
23
      Advance America, Cash Advance Centers of California, LLC, within 15 of this
24
      notice.
25
                                              Gale, Angelo, Johnson, & Pruett, P.C.
26    Dated: August 25, 2020                  /s/ Joe Angelo
27                                            Joe Angelo
                                              Attorney for Plaintiff
28




                                      NOTICE OF SETTLEMENT - 1
